Application by Adam A. Nestle and Jonas Nestle to set aside the order taking the bill as confessed against them, and the decree entered thereon, and to allow defendant A. A. Nestle to put in an answer setting up his discharge under the bankrupt act. The Chancellor said it was through his own negligence that the defendant did not set up his discharge as a technical defence, in season; and that having omitted to do so when he had an opportunity, the court ought not to let him in now, to make a defence in which there are no merits. Application, as to him, denied with costs. Decree directed to be so far opened as to allow Jonas Nestle to make a defence; but without interfering with the decree so as to prevent complainant from collecting his debt and costs out of any property of either of the other defendants. A new copy of J. Nestle’s answer directed to be served upon complainant’s solicitor, and complainant to be at liberty to file a replication thereto. As between these parties, neither is to have costs as against the other upon this application.